Opinion,
Mr. Justice Mitchell:
The scheme of the will in controversy is plain and simple. It gives the testator’s son Horace a legacy of one thousand dollars, and divides all the residue of his estate equally between his sons Horace and Linn. Horace’s share is given absolutely to be paid to him on arrival at the age of twenty-one, with a •conditional devise over in case of death before that time. Linn’s share is given in the following words: “ I desire that my son Linn C. Lightner receive one thousand dollars as soon as he arrives at the age of twenty-one years, and that the re*473mainder of Iris share be invested in a farm, he the said Linn C. Lightner having full control and management of farm, and receiving all revenues and proceeds therefrom, but not having power to sell,” etc., with remainder to his issue, and in default of issue, devise over to Horace or his heirs. The testator intended that on coining of age his son Linn should have a cash sum of one thousand dollars put in his hands to start with. The gift for that purpose is absolute, and no provision is made for reduction or abatement. If his whole share had amounted only to that sum, on reaching the stipulated age it would all have been payable to him without regard to the consequent failure of the provision for a farm. So long as that amount remained, it became his absolutely and presently, and the court has no authority to say that it shall be reduced by sums paid previously and for a different purpose. To do so is to substitute a new will for that which the testator made. We are therefore clearly of opinion that there must be judgment for the plaintiff.
The learned court below was largely influenced by the consideration that plaintiff liad but a limited interest in the money to be invested in the farm, and an absolute property only in the legacy of one thousand dollars, and that the sums paid for his maintenance during minority should therefore come out of this latter fund. Such a result might have followed had it become necessary to use up the fund for maintenance during minority, but it could not do so until all the rest of the share had been exhausted. As already said the specific gift of the one thousand dollars was the primary and controlling intent of the testator, and must be carried out so long as any portion of the share remains to pay it with. It is only the remainder after payment of this sum that is directed to be invested in a farm.
Nor do we find any difficulty in regard to the income. The gift of the shares themselves is not by way of remainder, or of a future contingent estate, but is, in terms, absolute, present, and immediate — “ it is my will that all the balance of my property be divided equally between my two sons.....in the following manner,” — -and then follows the provision for his son Linn already quoted. In the case of Horace there is a subsequent devise over in the event of his death before reaching the age of twenty-one, but in the case of Linn there is no contin*474gency of any kind between him and his life estate. It is postponed as to full enjoyment, till majoritjr, but the gift itself is of a present and absolute interest for life in the fund, vesting at once upon the death of the testator, and there is neither gift over of the income, nor direction to accumulate during minority. If the devise had been of real estate, the title would have passed by the will directly and immediately to Linn for life. As it was of personaNy his interest is equally direct and immediate. The title being in him, the income followed the title, and was his absolute property both before and after majority. During minority of course it was applicable to his maintenance under the direction of his guardian or of the Orphans’ Court. If there are any accumulations they are payable to him on coming of age, in addition to the thousand dollars of the corpus of the fund, given him specifically by the will.
Judgment reversed, and now judgment for plaintiff on the case stated for $1,000.